PER CURIAM:
Bobby D. Brown seeks to appeal the district court’s order denying his motion for credit for time spent in pretrial detention. The district court’s order was entered on the docket on January 7, 2007, 2007 WL 119142; Brown’s notice of appeal was filed, at the earliest, on May 15, 2007. Because Brown failed to file a timely notice of appeal or to obtain an extension of the appeal period, we dismiss the appeal for lack of jurisdiction. See Fed. R. App. P. 4. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.